Citation Nr: 1812178	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-27 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 10 percent for the residuals of a right thigh stab wound (right thigh disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2015, the Veteran failed to appear for a Travel Board hearing without good cause.  Consequently, his hearing request is withdrawn.  38 C.F.R. § 20.704(d), (e) (2017).

In October 2017, the Board remanded this matter for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the scar on the lateral aspect of the Veteran's mid-right thigh has remained painful, but without any loss of skin covering.

2.  The Veteran has an injury to Muscle Group XIV that is secondary to his service-connected right thigh disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased, initial disability rating in excess of 10 percent for the right thigh disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (1980); 38 C.F.R. § 4.118, DC 7804 (2003); 38 C.F.R. § 4.118, DC 7804 (2009); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.118, Diagnostic Code (DC) 7899-7804 (2017).

2.  The criteria for a separate, increased disability rating of 10 percent for painful motion of the right hip/thigh, secondary to the right thigh disability, from October 6, 2009, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5251, 5252, 5253 (2017).

3.  The criteria for service connection for functional impairment of muscle Group XIV secondary to right thigh disability have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In October 2017, the Board remanded this matter directing the RO to confirm the Veteran's current address, and upon confirmation, to afford him another VA examination.  October 2017 Board Decision.

Within the month, the RO made contact with the Veteran, who stated his current address was on [REDACTED] in Leavenworth, Kansas.  See October 2017 Report of General Information.  Shortly thereafter, the RO sent a letter to him at the [REDACTED] address informing him that a VA medical facility near him would be scheduling him for an examination and advising him of the consequences of failing to appear for the examination.  October 2017 Letter to the Veteran.  This letter was never returned to the VA as undeliverable.     

Subsequently, the Veteran was scheduled for a VA examination in November 2017.  See November 2017 Exam Detail.  According to a November 2017 Exam Detail, he failed to reserve his examination date.  Since the missed VA examination, the Board notes there is no correspondence from him or his representative regarding the circumstances of his failure to reserve his appointment.  

Although the VA has a duty to notify and assist the Veteran in pursuing his claim, he also has the responsibility of cooperating in the development of all facts pertinent to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  As such, the Board finds that he received proper notice of the scheduled examination and failed to appear without good cause.  See 38 C.F.R. § 3.655(a) (2017); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that the presumption of regularity extends to mailings discharged in the course of the Secretary's official duties); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Further, the Board finds he has been afforded a meaningful opportunity to effectively participate in the adjudication of this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Thus, there is no prejudice in proceeding with the adjudication of this claim.  

When a veteran fails to report of an examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  Notwithstanding the procedural history of this claim, for the reason below, this claim is an original claim for compensation, and the Board will adjudicate the claim based on the evidence of record. 

II.  Increased, Initial Disability Rating for the Right Thigh Disability

The Veteran contends that he is entitled to an increased, initial disability rating in excess of 10 percent.  November 2008 Statement in Support of Claim; July 2010 VA Form 9.  More specifically, he asserts that he has and continues to experience excruciating pain in his right thigh.  November 2008 Statement in Support of Claim.  Due to his right thigh disability, his gait is unbalanced, his right thigh shakes and trembles and his right knee gives way.  July 2010 VA Form 9.  As a result, he is unable to stand or walk very well.

As a preliminary matter, the Board notes the July 2008 rating decision assigned an effective date of March 1, 1980, the day following the Veteran's separation from service.  See June 1980 Veteran's Application for Compensation or Pension (the Veteran initiated a service connection claim for a stab wound to the right thigh within one year of separation from service); 38 C.F.R. § 3.400(b) (2017); DD Form 214.  Although he was first denied service connection for failure to prosecute in August 1980, a July 2008 Memorandum determined his service treatment records (STRs) were not associated with the claims file at the time of the first rating decision.  August 1980 Deferred or Confirmed Rating Decision; August 2006 Rating Decision.  Of note, his STRs were not deemed to have been received until February 2008.  As such, his service connection claim for the right thigh disability was reconsidered by the RO pursuant to 38 C.F.R. § 3.156(c) (2017).  

If upon reconsideration, service connection is awarded, 38 C.F.R. § 3.156(c)(3) provides the effective date is to be the date the entitlement arose or the date the VA received the previously denied claim.  Accordingly, the relevant timeframe for consideration in this instance is from March 1, 1980, to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Presently, the Veteran's right thigh disability is evaluated under DC 7899-7804.  38 C.F.R. § 4.118.  The use of a DC ending in 99 indicates the service-connected disability is an unlisted condition or residual condition, which requires a rating by analogy.  38 C.F.R. § 4.27.  The first two digits assigned to the DC refer to the part of the rating schedule that most closely identifies the part or system of the body being evaluated; in this instance, a scar on his right thigh.

The use of a hyphenated DC indicates the rating is based on a residual condition.  38 C.F.R. § 4.27.  Thus, the first DC denotes his underlying disability is analogous to DC 7899, although the second DC identifies a residual condition stemming from it is DC 7804.  In such cases, the applicable diagnostic criteria are the ones associated with the residual condition; in this case, DC 7804.

DC 7804 evaluates scar(s) that are unstable or painful.  Under the current diagnostic criteria, a 10 percent disability rating is warranted if there is one or two scars that are unstable or painful; a 20 percent disability rating is warranted if there are three or four scars that are unstable or painful; and a 30 percent disability rating is warranted if there are five or more scars that are unstable or painful.  Note (1) associated with DC 7804 defines an "unstable scar" as one where there is frequent loss of skin covering the scar for any reason.  Note (2) associated with DC 7804 provides that if one or more of the scars are both unstable and painful, 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Finally, Note (3) associated with DC 7804 clarified that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC as well.

Given the Veteran's claim dates back to March 1, 1980, the Board must also be mindful of any amendments to the schedule of ratings for skin disabilities prescribed in 38 C.F.R. § 4.118. 

In that regard, the Board notes that in 1980, the schedule of ratings for skin disabilities was appreciably different from the one currently in place.  At that time, DC 7804 only allowed a single compensable rating at 10 percent for scars that were superficial, tender, and painful upon objective demonstration.  Aside from DC 7804, DC 7803 permitted a single compensable rating at 10 percent for scars that were superficial, poorly nourised, with repeated ulceration.  DC 7805 provided that for all other scars not listed under DCs 7800 through 7804 were to be rated on the limitation of function of the part affected.

Effective August 30, 2002, the schedule of ratings for skin disabilities was amended.  67 Fed. Reg. 4950 (Aug. 30, 2002); 38 C.F.R. § 4.118 (2003).  In relevant part, the diagnostic criteria under DC 7803 provided for a single compensable rating at 10 percent for scars that were superficial and unstable.  Note (1) associated with DC 7803 defined "unstable" as the frequent loss of skin covering over the scar for any reason.  The diagnostic criteria under DC 7804 was changed to provide for a single compensable rating at 10 percent for scars that were superficial and painful on examination.  Note (1) associated with DC 7804 defined "superficial" as one that was not associated with underlying soft tissue damage.  

The schedule of ratings for skin disabilities was revised once more effective October 23, 2008.  73 Fed. Reg. 54,708 (Oct. 23, 2008); 38 C.F.R § 4.118 (2009); see also 77 Fed. Reg. 2909, 2910 (Jan. 20, 2012) (provided clarification regarding the procedural application of the amendments, but not the schedule of ratings for skin disabilities itself).  In pertient part, DC 7803 was incorporated into DC 7804.  The new diagnostic criteria under DC 7804 established three separate compensable disability rating presently in place.  The diagnostic criteria under DC 7805 were amended to provide that for all other scars, to include linear scars, as well as the other effects of scars evaluated under DCs 7800 through 7804 that were not contemplated under the respective diagnostic criteria, were to be evaluated under the appropriate DCs for those effects.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his right thigh disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis or opinion on such complex medical questions as the measurement of the area(s) covered by the scar(s), the depth of scars, range of motion (ROM) measurements, clinical assessments pertaining to impairment of muscle group function, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies primarily on the medical evidence of record.  

Prior to August 29, 2002, the medical evidence of record is sparse.  A review of the Veteran's service treatment records reveals that he sustained a laceration to his right lateral thigh in service on October 27, 1979.  See November 1979 Chronological Record of Medical Care (stamped notation indicates the treatment was rendered a Madigan Army Medical Center).  At that time, his treatment consisted of intravenous therapy and sutures.  The following day, the treatment provider observed the wound was healing well without any signs of infection.  See October 1979 Emergency Service Record.  He suffered a superficial suture abscess a month later because he misunderstood the instructions about suture removal and they had remained in for three to four weeks.  See November 1979 Emergency Service Record.  Despite the abscess, the treatment provider noted the laceration itself was well healed and the wound was non-tender.

The Veteran was placed on a temporary profile for 30 days following the injury.  See November 1979 Medical Condition - Physical Profile Record.  Although he was restricted from strenuous physical activity during this time, there are no subsequent temporary or permanent profiles of record.  In fact, by the time of his separation examination, he reported experiencing intermittent pain in his right leg, but he was in good health overall.  Specifically, he denied having or having had swollen or painful joints; any skin disease; cramps in his legs; arthritis, bone, or joint, or other deformity; "trick" or locked knee; or neuritis.  See January 1980 Report of Medical History (the examiner confirmed the medical history reported by the Veteran); cf. January 1980 Report of Medical Examination (the examiner found no abnormalities upon examination other than pseudofolliculitis barbae).

Following the Veteran's separation from service until August 1994 there is no medical evidence of record whatsoever.  Between August 1994 and August 2002, the claims file contains very limited relevant medical evidence.  Notably, the medical evidence during this timeframe is silent as to any complaints of pain, malnourishment, or ulceration of the right thigh scar.  See June 2002 VA Mental Health and Physical Note (while the Veteran complained of muscle stiffness, joint pain and locking, and swelling of his feet, he made no complaints specific to the right thigh or leg).  In fact, no musculoskeletal or neurological issues were observed with any of his extremities.  See January 2000 VA History and Physical; August 2000 VA Psychiatry Student Note. 

Prior to August 30, 2002, a 10 percent disability rating was the maximum possible under DC 7804.  As the Veteran has been awarded a 10 percent disability rating since March 1, 1980, an increased disability rating is not possible under DC 7804.  

However, the Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to scars prior to August 30, 2002, were DC 7800 for scars or disfigurements of the head, face, or neck; DC 7801 for scars or third degree burns exceeding six square inches; DC 7802 for scars or second degree burns approximating one square foot; DC 7803 for were superficial, poorly nourised, with repeated ulceration; and DC 7805 for all other scars not listed under DCs 7800 through 7804 were to be rated on the limitation of function of the part affected.  38 C.F.R. § 4.118 (1980).  

Consideration of a separate, increased disability rating under DC 7800 is not appropriate because the scar is located on the Veteran's right thigh.  

Although there is no contemporaneous measurement of the scar, the greatest measurement of record logged is 20 centimeters (cm) in length and 0.5 cm in width during the October 2009 VA examination.  October 2009 Scars VA Examination.   Thus, there is no evidence of record establishing the requisite six square inches under DC 7801 or one square foot under DC 7802 at any time during the pendency of the appeal.  Accordingly, a separate, increased disability rating under DCs 7801 and 7802 is not permissible. 

Despite the superficial suture abscess in service, by the time of separation from service, the Veteran did not report any residual symptoms other than intermittent pain.  At no time during the relevant period, did he relay that his scar was poorly nourised or that he experienced repeated ulceration.  Therefore, a separate, increased disability rating under DC 7803 is not warranted.  

Although by June 2002, the Veteran averred suffering from muscle stiffness as well as joint pain and locking, his statement was general nature and the Board has insufficient information to determine whether the muscle stiffness and joint pain and locking were related to his right thigh.  As such, a separate, increased disability rating under DC 7805 cannot be supported.  See 38 C.F.R. § 3.156(c) (2017) (requiring that a retroactive evaluation of the disability arising from reconsideration under must be adequately supported by medical evidence). 

From August 30, 2002, to October 22, 2008, the medical evidence of record discloses the Veteran continued to experience right thigh pain.  See August 2003 VA Nursing Note (noted the Veteran's report of pain in his right thigh, which he rated an eight out of 10 on the pain scale); October 2003 VA Licensed Practical Nurse Note.

Aside from pain, in October 2003, the Veteran reported episodes of tingling and decreased feeling in his right leg, which lasted approximately two months at a time.  October 2003 VA Primary Care Physician Note; see also October 2003 VA Licensed Practical Nurse Note (noted the Veteran's report of numbness down his right leg).  He also claimed his right leg gave way when he went to stand.  October 2003 VA Primary Care Physician Note.  Upon physical examination, the VA treatment provider confirmed there was some decreased strength and sensation of the right thigh laterally.  Although he was able to walk heel to toe without a problem, a slight limp over the right side was noted.  However, the VA treatment provider did not indicate any diagnoses associated with these symptoms, but referred him for an electromyography (EMG) study.  Unfortunately, the Board notes there is no EMG study of record until July 2009.  See July 2009 VA Physical Medicine Rehab Diagnostic Study Report.  In terms of the scar itself, the VA treatment provider observed it was well healed over the mid-lateral right thigh.  October 2003 VA Primary Care Physician Note.  

Prior to October 2003, the Board notes the Veteran denied having any musculoskeletal or neurological issues and none were noted upon examination.  See January 2003 VA Mental Health - Health and Physical Note; August 2003 VA Nursing Note; September 2003 VA Domiciliary Admission Evaluation Note (noted the Veteran had normal ROM in all major joints and normal sensations, muscle strength, and reflexes).

Contrary to the October 2003 findings, just one month later in November 2003, a VA physical therapist documented the Veteran had normal strength and normal sensations in all his extremities, as well as complete ROM.  November 2003 VA Physical Therapy Consult.  At that time, he required the use of a wheelchair and axillary crutches to ambulate, but that was due do a left foot injury.  Of note, he did not disclose any right thigh or leg issues.

At no other time during the relevant period, did the Veteran's medical records reference further musculoskeletal or neurological manifestations. 

In contemplating, the above, the Board notes that even after the amendments to the schedule of ratings for skin disabilities effective August 30, 2002, a 10 percent disability rating was the maximum possible under DC 7804.  38 C.F.R. § 4.118 (2003).  Thus, an increased disability rating under DC 7804 is not possible.  

The amendments to the schedule of ratings for skin disabilities extended to the other DCs as well.  DC 7800 now applied to disfigurement of the head, face, or neck; DC 7801 applied to scars that covered an area exceeding six square inches other than the head, face, or neck that were deep or caused limitation of motion; DC 7802 applied to scars that covered an area of 144 square inches or greater on other than the head, face, or neck that were superficial and did not cause limitation of motion; DC 7803 applied to scars that were superficial and unstable; and DC 7805 applied to all other scars that were to be rated on the limitation of function of the part affected.  38 C.F.R. § 4.118 (2003).  

A separate, increased disability rating remained inappropriate under DC 7800 because it was still limited to the head, face, or neck.

Although the medical evidence of record for this timeframe did not describe the Veteran's scar with specificity in terms of depth, it did exclude limitation of motion.  November 2003 VA Physical Therapy Consult.  Of note, notwithstanding the October 2003 VA treatment provider's observations of some decreased strength and sensation, even the October 2003 VA Primary Care Physician Note was silent as to any limitation of motion.  As such, a separate, increased disability rating under DC 7801 is not warranted. 

As noted above, the greatest measurement of the scar of record is 20 cm.  See October 2009 Scars VA Examination.  This is well below the requisite minimum area of 144 square inches for a separate, increased disability rating under DC 7802. 

The evidence of record during the pertinent timeframe is negative for any instability of the scar.  Consequently, a separate, increased disability rating under DC 7803 cannot be justified.

Even though the Board acknowledges the Veteran's report of tingling, numbness, decreased feeling, and giving way in October 2003, which was confirmed to some degree by the VA treatment provider's findings, the VA treatment provider stopped short of diagnosing these symptoms.  Rather, the VA examiner referred him for a follow up EMG study.  Therefore, it is unclear whether these symptoms are attributable to the right thigh disability.  Furthermore, the VA treatment provider also indicated he was ambulatory without the use of any assistive devices.  Even though the VA treatment provider noted he had a slight limp, he was able to walk heel to toe without a problem.  Of importance, immediately prior to and following the October 2003 complaints, his sensations, muscle strength, and reflexes were found to be normal.  In light of the foregoing, the Board finds a separate, increased disability rating under DC 7805 is not substantiated by the evidence of record.

Between October 23, 2008, and the present, the Board notes the Veteran was examined twice by the VA prior to his failure to report for the examination in November 2017; first in October 2009, then in November 2011.

Prior to the October 2009 VA examination, the medical evidence of record establishes continued reports of right thigh pain.  See January 2009 VA Emergency Department Note; February 2009 VA Psychiatry Nursing Inpatient Note; July 2009 VA Physical Therapy Consult.  No limitation of motion or function were reported or documented.  See November 2009 VA Primary Care Note; January 2009 VA Nursing Admission Evaluation Note.  An EMG was finally conducted in July 2009, which revealed no abnormalities.  July 2009 VA Physical Medicine Rehab Diagnostic Study Report.  Until August 2009, he ambulated normally, without a limp or an assistive device.  See July 2009 VA Physical Therapy Consult (the Veteran reported he walked about three blocks every day).  However, in August 2009, a VA Physical Medicine Rehab Consult recorded he had an antalgic gait, offloading on the right lower extremity.

During the October 2009 VA examination, the Veteran's primary complaint was constant pain, which he rated at a seven out of 10 on the pain scale.  October 2009 Scars VA Examination.  The pain traveled from his right lateral thigh in to the right hip.  He described the pain as squeezing, sharp, and sticking.  He relayed the pain impaired his ability to ambulate and was exacerbated by physical activity.  However, he admitted that with pain medication he was still able to function.  In addition to pain, he also reported loss of strength and fatigability with physical activity.  He asserted there was impairment with prolonged standing, walking, kneeling, squatting, and running.  Even so, he denied any impairment of coordination or ability to control his movements.

With regard to the scar itself, the VA examiner noted it was located at the lateral aspect of the Veteran's mid-right thigh.  It was linear, measuring 20 cm by 0.5 cm.  Although there was evidence of pain on examination, there was no skin breakdown, inflammation, edema, or keloid formation.  The scar was deep with underlying tissue damage.  However, the VA examiner explicitly determined it did not include adhesion of the scar to the bone.  Further, it was not disfiguring.

Following ROM testing of the right hip, the Veteran exhibited flexion of 100 degrees (normal being to 125 degrees), with objective evidence of pain at 90 degrees; extension of 20 degrees (normal being to 30 degrees), with objective evidence of pain at 15 degrees; adduction of 25 degrees (normal being to 25 degrees), without any objective evidence of pain; abduction of 30 degrees (normal being to 30 degrees), with objective evidence of pain at 25 degrees; external rotation of 60 degrees (normal being to 60 degrees), without objective evidence of pain; and internal rotation to 40 degrees (normal being to 40 degrees), without objective evidence of pain.  After repetitive use testing, his flexion was reduced to 90 degrees; extension was reduced to 15 degrees; and abduction was reduced to 25 degrees.

The VA examiner also conducted ROM on the right knee, following which the VA examiner recorded flexion of 130 degrees (normal being of 140 degrees), with objective evidence of pain at 125 degrees; and extension of zero degrees (normal being to zero degrees).  He demonstrated further limitation of flexion after repetitive use testing; flexion of 125 degrees.

Functionally, with repetitive use, the VA examiner found the Veteran's right hip and right knees caused functional impairment manifested by pain, fatigue, lack of endurance, as well as impairment of station and gait.  Although his posture was normal, he walked with an antalgic gait.  He required the use of a cane for ambulation, due to the his right hip and thigh pain.  Even still, an examination of his feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or unusual shoe wear pattern.  

The VA examiner also determined there was impairment of muscle function.  The muscle groups involved were XIII and XIV.  Palpation of the muscles revealed the loss of deep fascia, impairment of muscle tone, and loss of muscle substance.  The muscle loss was in the mid-thigh; the right thigh measured 46 cm, and the left measured 52 cm.  Each muscle group strength was graded at four.  The particular body function controlled by theses muscles were standing and walking.  As a result, his standing and walking were impaired.  Nevertheless, there was no sign of impaired coordination.  Although there was muscle injury involved tendon damage to the iliotibial band, there was no bone damage, joint damage, or nerve damage. 

Following the October 2009 VA examination, in addition to continued reports of pain in the right thigh, the Veteran also complained of cramping in the vastus medialis and crural of quadriceps of the right leg during a May 2010 physical therapy consultation.  May 2010 VA Physical Therapy Consult.  He explained the cramping and pain were aggravated by bending, jumping, and lifting the leg.  Nonetheless, he stated he climbed three flights of stairs several times per day.  

Upon examination, the VA physical therapist found the Veteran had limited ROM with hip abduction of 25 degrees and with right knee flexion of 110 degrees.  There was reduced muscle strength with knee flexion, which was described a poor.  Even so, his muscle tone was normal.  His sensations were intact.  His proprioception was normal, but there was impaired body awareness with weight-bearing.  His motor control was normal, but his balance with standing was just fair.  He was at a minimal to moderate risk of falls.  

With respect to the scar, the VA physical therapist measured it was 10 cm in length.  Not only was there objective evidence of pain to touch, but there was evidence of amyotrophy underneath the right lateral thigh as well as swelling over the pes ansiremus.  

Subsequent to the May 2010 physical therapy consutlation, the Veteran's complaints of pain and weakness in the right leg persisted, and he continued to utilize a cane.  See June 2010 VA Nursing Note; July 2011 VA Registered Nurse Note; Spetember 2011 VA Nursing Note; October 2011 VA Domiciliary Note.  

The Veteran underwent a set of VA examinations in November 2011, for scars and muscle injuries.  November 2011 Scars/Disfigurement VA Examination Report; November 2011 Muscle Injuries VA Examination.  These examinations were conducted by the same VA examiner.  

At that time, the Veteran reported suffering from muscle spasms in the right thigh, as well as tingling and numbness on the bottom of both his feet, which onset eight or nine years ago.  November 2011 Scars Disfigurements VA Examination Report.  Sometimes, he experienced numbness in the anterior right leg, and he also suffered from lumbar pain, which extended into his leg.  His right knee gave out six times per day, which was why he relied on a cane.  He attributed this to his right thigh disability.  He claimed his right thigh had a huge chunk missing from it.  As a result, he could stand very long or walk far.  His right hip felt as though the bone is being pushed up when he tries to sit up straight.

Following an examination of the scar, the VA examiner noted there was a painful linear scar without any instability on the right lateral anterior portion of the thigh, which measured 9 cm in length, five inches above the patella.  The Veteran described the pain was deep in his leg and felt as though there was a "wire" in his leg being pulled on.

The VA examiner noted the Veteran had some weakness in his quadriceps muscle with raising the thigh in a sitting position; with flexion and extension of the knee against resistance; and with dorsiflexion.  However, the VA examiner qualified these findings by noting he had right hip and knee pain in addition to a history of back pain.  This was significant because his pain at the scar was not limited to the scar area.  It extends from the hip to the knees and encompasses the anterior thigh, anterolateral thigh, and posterolateral thigh.  He had no muscle loss to the area of the scar itself.

With respect to the Veteran's claim that a chunk was missing from his right thigh, the VA examiner explained he was referring to the muscle definition of the lateral leg muscles that run from the knee to the hip.  Where the scar is present, there was a slight depression, but it was no depressed than the other areas of muscle definition groove on palpation.  Measurements of the muscles at the scar on the right thigh was 52 cm, while in the corresponding area on the left thigh was 51 cm.  This indicated there was no muscle loss.  Moreover, there was no objective evidence of a muscle deformity. 

There was objective evidence of pain in the muscles of the Veteran's right anterior thigh laterally from the groin to the knee upon examination.  He nearly jumped off the examination table to light palpation.  There was also objective evidence of pain in the muscles of the posterior lateral muscles from the hip to the knee.  However, at the site of the scar, there is no superficial pain.

The VA examiner observed the Veteran utlized a cane regularly.  He walked with a limp on the right leg when he first got out of the chair and began to walk.  However, the VA examiner relayed the limp subsided with several steps to a mild limp.

Unlike the October 2009 VA examiner, this VA examiner noted the Veteran had only an injury to his right anterior thigh muscles; more specifically, the sartorius, recuts femoris, and quadraceps.  Further, contrary to the October 2009 VA examiner, this VA examiner found no evidence of fascial defects, or loss of muscle substance or function.  

Despite determining the Veteran had less than normal muscle strength with hip flexion, knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion, each of which was scored at 4/5, the VA examiner concluded there were no cardinal signs or symptoms of a muscle disability, such as loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.

Although the Veteran's VA treatment records associated with the claims file end in November 2017, the Board notes there is a scarcity of relevant medical evidence of record following the November 2011 VA examination.  The only pertinent entries come in March 2013.  

Among them, a March 2013 VA Physical Medicine Rehab Consult acknowledge the Veteran's history of weakness and pain.  Following examination, the VA treatment provider observed he ambulated with a variable limp.  Even though he claimed to experience pain regardless of whether he is moving or sitting, the VA treatment provider noted that he exhibited no outward hint of discomfort whatsoever as he sat and text messaged during the appointment.  In terms of knee pain, the VA treatment provider clarified that it was not so much knee pain he complained of, rather they were complaints of his knee buckling without forewarning.  Neurologically, the VA treatment provider concluded his sensation to light touch was intact.  His muscle strength was normal in all major muscle groups, and his reflexes were normal in all but his patella and Achilles.  There was no evidence of muscle atrophy or fasciculation.

In view of the above, the Board finds the preponderance of the evidence does not warrant an increased disability rating in excess of 10 percent under DC 7804.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  

The Veteran has only one scar due to the right thigh disability.  As such, the next higher 20 percent disability rating cannot be justified based on the number of scars alone.  Though his lay statements and the medical evidence of record confirms persistent pain in his right thigh, at no time has he reported or the medical evidence documented the loss of skin, much less frequently.  See October 2010 VA Nursing Skin Assessment (no skin issues noted); July 2011 VA Nursing Note (no skin issues noted).  Thus, an extra 10 percent may not be added to the current rating because it requires the presence of both pain and instability. 

Once more, a separate, increased disability rating under DC 7800 cannot be granted because it requires burn scars, scars, or other disfigurement of the head, face, or neck.

The Board acknowledges there is some discrepancy in the evidence of record regarding the depth and size of the Veteran's scar.  However, for purposes of considering a separate, increased disability rating under DC 7801, the discrepancy is inconsequential because neither the measurements from the October 2009 VA examination, May 2010 physical therapy consulation, nor the November 2011 VA examination amount to an area of at least six square inches.

Similiarly, a separate, increased disablity rating under DC 7802 cannot be awarded because in addition to the scar being superficial and non-linear, it requires it to cover an area of 144 square inches or greater. 

DC 7805 directs that all other scars and the effects of scars not evaluated under DC 7804 are to be evaluated under any disabling effects not considered by diagnostic criteria under another appropriate diagnostic code.

In this regard, the evidence of record establishes limited ROM in both the Veteran's right hip/thigh and right knee.  However, during the pendency of this appeal, the Board notes the RO specifically denied service connection for a right knee disability, secondary to the residuals of the right thigh stab wound in a July 2012 rating decision.  He did not appeal this decision, and it became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Therefore, the Board finds consideration of DCs pertaining to the knee is not necessary.

On the other hand, the RO has yet to consider a separate, disability rating under DC 5251 for limitation of extension of the thigh; DC 5252 for limitation of flexion of the thigh; or DC 5253 for limitation of adduction or rotation of the thigh.  

Under DC 5251, a 10 percent disability rating is warranted for limitation of extension to 5 degrees.  The only measurements of extension contained in the record comes in the October 2009 Scars VA Examination Report, which measured extension of 20 degrees, with objective evidence of pain at 15 degrees upon initial ROM testing, and of 15 degrees following repetitive use testing.  Thus, at no time did the Veteran meet the requisite 5 degrees of extension or less to warrant a separate, increased disability under DC 5251.

DC 5252 allows for a 10 percent disability rating for limitation of flexion to 45 degrees; a 20 percent disability rating for limitation of flexion to 30 degrees; a 30 percent disability rating for limitation of flexion to 20 degrees; and a 40 percent disability rating for limitation of flexion to 10 degrees.  Again, the only measurements of flexion contained in the record come in the October 2009 Scars VA Examination Report.  At that time, the Veteran demonstrated flexion of 100 degrees, with objective evidence of pain at 90 degrees upon initial ROM testing, and of 90 degrees following repetitive use testing.  Therefore, at no time was his flexion limited to 45 degrees or less to support a separate, increased disability under DC 5252.

Pursuant to DC 5253, a 10 percent disability rating is warranted for limitation of rotation as evidenced by being unable to turn the toe out more than 15 degrees or by limitation of adduction as evidence by being unable to cross the legs; and a 20 percent disability rating is warranted for limitation of adduction beyond 10 degrees.  Once more, the only measurements of rotation and adduction are contained in the October 2009 Scars VA Examination Report.  Following examination, the Veteran exhibited external rotation of 60 degrees, internal rotation of 40 degrees, and normal adduction of 25 degrees.  Given these measurements, a separate, increased disability under DC 5253 cannot be substantiated.

Notwithstanding the above, when it comes to musculoskeletal disability a part that becomes painful on use must be regarded as disabled.  38 C.F.R. §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is non-compensable.  38 C.F.R. §§ 4.40, 4.71a, DC 5003.  As the October 2009 VA examiner found there was objective evidence of pain with each motion tested, the Board finds a separate, increased disability rating of 10 percent for painful motion of the right hip/thigh is justified from October 6, 2009, which is date of the October 2009 VA examination.  October 2009 Scars VA Examination Report.  

Additionally, the Board must also consider the applicability of DCs 5313 and 5314, which pertain to impairment of muscle group function.  DC 5313 provides for disability ratings for functional impairment of muscle Group XIII, the posterior thigh group, which consists of the hamstring complex of two joint muscles; biceps femoris, semimembranosus, and semitendinosus.  Muscle Group XIII is primarily concerned with the extension of the hip; flexion of the knee; outward and inward rotation of the flexed knee; and synchronizing simultaneous hip flexion of the hip and knee, and acting with the recuts femoris and Sartorius extension of hip and knee by belt-over-pulley action at the knee joint.

DC 5314 encompasses functional impairment of muscle Group XIV, the anterior thigh group, which consists of the sartorius, rectus femoris, vastus extremus, vastus intermedius, vastus intermus, and tensor vaginae femoris.  Muscle Group XIV is primarily concerned with the extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial band, acting with Group XVII in postural support of the body; and acting with hamstrings in synchronizing the hip and knee.

In this regard, Board notes the October 2009 VA examiner determined there were two muscle groups affected by the residuals of the right thigh stab wound; Group XIV and Group XIV.  In contrast, the November 2011 VA examiner found the Veteran only had a prior injury to Group XIV.

A closer examination of the October 2009 Scars VA examination report discloses the VA examiner generally concluded there was loss of deep fascia, impairment of muscle tone, and loss of muscle substance.  However, the VA examiner did not specify, which particular muscle(s) these findings pertained to in terms of Group XIII.  Rather, the VA examiner expressly noted the muscle injury involved tendon damage to the iliotibial band, which is considered under the diagnostic criteria for DC 5314.  Accordingly, the Board finds a separate, increased disability rating under DC 5313 is not warranted.

On the other hand, both the October 2009 and November 2011 VA examiners agree there was injury to muscle Group XIV as a result of the right thigh disability.  Therefore, the Board finds the preponderance of the evidence supports service connection for impairment of muscle Group XIV, secondary to the residuals of the right thigh stab wound.  38 C.F.R. § 3.310(a) (2017) (provides that any disability that is proximately due to or the result of a service-connected disability shall be considered a part of the original condition).  


ORDER

An increased, initial disability rating in excess of 10 percent for the right thigh disability is denied. 

A separate, disability rating of 10 percent for painful motion of the right hip/thigh, secondary to the right thigh disability, from October 6, 2009, is granted subject to the governing criteria applicable for the payment of monetary benefits. 

Service connection for functional impairment of muscle Group XIV, secondary to the right thigh disability is granted.
REMAND

A review of the claims file reveals the Veteran expressly raised the issue of entitlement to TDIU during the pendency of his claim for an increased, initial disability rating for the residuals of his right thigh stab wound.  See March 2011 Statement in Support of Claim; May 2013 Report of General Information.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  However, the RO has yet to take any action on this claim.  For this reason, a remand is necessary to develop and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Develop the Veteran's claim for TDIU, to include providing him with appropriate notice in accordance with the VCAA; requesting that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; and, any additional development deemed necessary. 

2. Thereafter, adjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


